Order, so far as appealed from, unanimously modified by granting the examination of defendants as to item 5, which is amended to read as follows: “ 5. All negotiations and dealings of every nature whatsoever, had or participated in, directly or indirectly by, or through an officer, agent, representative or employee of, the defendants, or any of them, which negotiations and dealings were in any way connected with, or led up to, the acquisition in 1936 by American Cities Power and Light Corporation or Onondaga Corporation either of shares of Electric Shareholdings Corporation, or of options to acquire such shares,” and as to item 8, and by directing that defendants be required, upon such examination, to produce all relevant books and records in their custody or control for use in accordance with the provisions of section 296 of the Civil Practice Act; and, as so modified, affirmed, with twenty dollars costs and disbursements to the appellants. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.